Our attention is called to a matter we overlooked in ordering a dismissal of the appeal. The sentence was not passed upon, appellant until a subsequent term of court to that at which conviction occurred. The court could properly pronounce sentence at such subsequent term, (Art. 859, C. C. P. — Robinson v. State, 54 Tex.Crim. Rep.; Jones v. State,43 Tex. Crim. 419) but until this was done the judgment did not become final and no appeal could be maintained until the judgment did become final, hence we were in error in dismissing the appeal, and the same will be reinstated.
As stated in our former opinion we had examined the statement of facts bringing forward the evidence heard on the motion for new trial. We have examined it again. The court was warranted in finding against appellant upon the issues presented in the motion. No abuse of his discretion appears.
The judgment is affirmed.
Affirmed. *Page 359